Citation Nr: 1003383	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-30 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Michele Mansmann, Attorney

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to March 
1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 rating decision in which the RO denied 
service connection for headaches and for right knee 
arthritis.  The Veteran filed a notice of disagreement (NOD) 
in January 2005, and the RO issued a statement of the case 
(SOC) in August 2005.  The Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 2005.

In June 2006 and May 2007, the RO continued the denial of the 
claims for service connection (as reflected in supplemental 
statements of the case (SSOCs)).

In January 2008, the Veteran testified during a  Board 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In February 2008, the Board remanded the Veteran's claims to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the RO/AMC continued to deny the claims (as 
reflected in a September 2009 SSOC) and returned the matters 
on appeal to the Board for further consideration.

The Board notes that, while the Veteran previously was 
represented by Veterans of Foreign Wars of the United States, 
in October 2009, the Veteran executed a power-of-attorney in 
favor of private attorney Michele Mansmann, with regard to 
the claims on appeal.  The Veteran's current attorney has 
submitted written argument on his behalf.  The Board 
recognizes the change in representation.

For the reason expressed below, the matters on appeal are, 
again, being remanded to the RO.  VA will notify the Veteran 
when further action, on his part, is required.


REMAND

As noted above, the Veteran was had a Board videoconference 
hearing before the undersigned in January 2008.  In October 
2009, the Veteran changed his representation to a private 
attorney, who o requested an additional hearing before the 
Board.  In a January 2010 written statement, the Veteran's 
attorney clarified that the Veteran desired a videoconference 
hearing.

Given that the change in representation, and the fact that 
new evidence has been added to the claims file since the 
January 2008 Board hearing, another Board hearing is deemed 
warranted.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since ROs schedule videoconference hearings, a 
remand of these matters to the RO is warranted.

The Board notes that the Veteran's attorney has requested 
that she be contacted prior to the scheduling of the hearing.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

After contacting the Veteran's attorney, 
as requested, the RO should schedule the 
appellant for a videoconference hearing, 
in accordance with his request.  The RO 
should notify the appellant and his 
attorney of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


